Citation Nr: 0726079	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
service-connected generalized anxiety disorder with panic 
attacks and dysthymia.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected multiple abdominal disorders, including 
diverticulitis, ulcers, gastroesophageal reflux disease 
(GERD) with spasms and rectal ulceration with stenosis.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected dermatitis of the hands, prior to August 
30, 2002.  

4.  Entitlement to a rating in excess of 30 percent for the 
service-connected dermatitis of the hands, effective on 
August 30, 2002.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004 when the service-connected 
anxiety reaction with panic attacks and dysthymia was 
assigned an increased rating of 70 percent.  The Board also 
remanded the other issues on appeal for additional 
development of the record.  

In a July 2004 rating action, the RO effectuated the grant 
of the 70 percent rating by assigning an effective date on 
December 10, 2001.  

In a September 2005, the RO assigned an increased rating of 
30 percent for the service-connected skin disability, 
effective on August 30, 2002.  


FINDINGS OF FACT

1.  The service-connected generalized anxiety disorder with 
panic attacks and dysthymia currently is shown to be 
severely disabling; total social and industrial 
inadaptability is not demonstrated.  

2.  The service-connected abdominal disability, including 
GERD currently is shown to be manifested by recurrent 
epigastric distress, dysphagia, pyrosis and regurgitation 
but is not productive of more than moderate overall 
gastrointestinal impairment.  

3.  Prior to August 30, 2002, the service-connected 
dermatitis of the hands is not shown to have been 
productive of more than constant exudation of itching, 
extensive lesions or marked disfigurement.  

4.  Since August 30, 2002, the service-connected dermatitis 
of the hands is shown to be manifested by diffuse erythema 
and excoriation, but is not shown to involve more than 40 
percent of the exposed areas or require systemic therapy.  

5.  The service-connected disabilities currently are 
assigned a combined rating of 90 percent.  

6.  The veteran is shown to have completed two years of 
college and training as a master gardener to have work 
experience as a salesperson, driver, medical attendant, and 
a presser at a cleaner.  

7.  The service-connected disabilities currently are shown 
to preclude the veteran securing and following 
substantially gainful employment consistent with her 
educational background and work experience.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 70 percent for the service-connected generalized anxiety 
disorder with panic attacks and dysthymia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.130 including 
Diagnostic Code 9400 (2006).  

2.  The criteria for the assignment of a rating in excess 
of 30 percent for service-connected multiple abdominal 
disorders, including diverticulitis, ulcers, GERD with 
spasms, and rectal ulceration with stenosis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.113, 4.114 including 
Diagnostic Codes 7323, 7346 (2006).  

3.  Prior to August 30, 2002, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected dermatitis of the hands were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118 including Diagnostic 
Code 7806 (2002).  

4.  Since August 30, 2002, the criteria for the assignment 
of a rating in excess of 30 percent for the service-
connected dermatitis of the hands have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.7, 4.118 including Diagnostic Code 
7806 (codified as revised, effective on August 30, 2002) 
(2006).   

5.  The criteria for the assignment of a TDIU rating have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
her claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2001, April 2002, and July 
2005, the RO and/or the Appeals Management Center (AMC) in 
Bay Pines, Florida, informed the veteran that in order to 
establish an increased rating for a particular service-
connected disability, the evidence had to show that such 
disability had gotten worse.  

The RO and/or AMC also informed the veteran that even if 
she had less than a 100 percent schedular rating for her 
service-connected disabilities, VA could still grant a 
total rating where the evidence showed that, by reason of 
her service-connected disabilities, she was unable to 
obtain or maintain substantially gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records 
held by Federal agencies; (3) the information and evidence 
that the veteran needed to provide, such as employment 
records and records of her treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C. A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and her representative have submitted argument 
in support of the veteran's appeal, and the RO has received 
a substantial amount of evidence, primarily reflecting the 
veteran's treatment by VA from March 1990 through June 2005 
and at the Medical University of South Carolina from 
November 2002 through September 2003.  The RO has also 
received statements from her husband and from her former 
employers. 

In January and July 2002 and in February 2005, the RO also 
had the veteran examined to determine the extent of 
impairment attributable to her service-connected 
psychiatric disability; multiple abdominal disorders; and 
dermatitis of the hands.  In so doing, the RO requested an 
opinion as to the impact of those disabilities on the 
veteran's ability to secure and maintain substantially 
gainful employment.  

Finally, the RO informed the veteran of her right to have a 
hearing in association with her appeal.  However, to date, 
she declined to exercise that right.  

In any event, the veteran has had ample opportunity to 
participate in the development of her appeal.  Such 
opportunity minimizes the chance of any prejudice toward 
the veteran and ensures the essential fairness of the 
decision.

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the veteran was not sent a comprehensive letter 
informing her of the considerations set forth in Dingess, 
neither she nor her representative argues, and the record 
does not show that the failure to send the veteran such a 
letter has affected the essential fairness of the decision.  

In rating decisions, dated in March 2002, July 2004, and 
September 2005, the RO variously granted increased ratings 
for the veteran's psychiatric and skin disabilities.  

Following those decisions, the RO furnished the veteran a 
copy of the rating action, which informed her of the 
effective date, as well as the criteria used to determine 
the disability rating.  She was further notified that her 
award of disability compensation was subject to future 
adjustment upon receipt of evidence showing any change in 
the degree of disability.  

Therefore, to the extent that the considerations in Dingess 
apply to increased rating cases, there is no prejudice to 
the veteran due to a failure to assist her with the 
development of her claims.  Cf. Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007) (An error by VA in 
providing notice of the information and evidence necessary 
to substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.)  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support her claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue of an increased rating for a surgical scar of the 
abdomen and shell fragment wound scars of the neck, right 
shoulder, and left hand.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of her claim for an increased rating for 
eczema.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing 
to the appellant are to be avoided).  


B.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disability.  


1.  Generalized Anxiety Disorder

Psychiatric disability, including generalized anxiety 
disorder with panic attacks and dysthymia, is rated in 
accordance with the criteria set forth in a general rating 
formula for mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 70 percent rating is warranted when generalized anxiety 
disorder is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when 
generalized anxiety disorder is manifested by total 
occupational and social impairment due to symptoms such as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; a persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

In this case, the treatment records and the reports of VA 
psychiatric examinations performed in January 2002 and 
February 2005 show that the veteran's service-connected 
anxiety is manifested by a labile affect with periods of 
anxiousness and sadness, agoraphobia and depression; and by 
reported panic attacks with interrupted sleep and self-
isolation.  She states that she is afraid to answer the 
phone, that panic attacks have forced her to leave shopping 
malls and that she has become confused and lost while 
driving.  

Generally, the VA examiners have found such manifestations 
productive of severe impairment.  Although, the veteran's 
GAF ranges from 45 to 65, there are as many at or below 50 
as there are above 50.  

GAF stands for the Global Assessment of Functioning Scale.  
That scale is found in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 
4.125, 4.130 (2006).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)).  

The service-connected psychiatric disability is not shown 
to be productive of an disabilty picture that equates total 
occupational and social impairment due to symptoms such as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; a persistent danger 
of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  

Accordingly, an increased rating for the service-connected 
psychiatric disability must be denied.  


2.  Multiple Abdominal Disorders

The veteran also seeks a rating in excess of 30 percent for 
her multiple abdominal disorders, including diverticulitis, 
ulcers, gastroesophageal reflux disease (GERD) with spasms 
and rectal ulceration with stenosis.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in the same area 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, and 
under 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

The RO has rated the service-connected gastrointestinal 
disability as ulcerative colitis under 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  

In reviewing her symptoms, the veteran is shown to be well 
developed and well nourished.  She weighs no less than 155 
pounds; and there is no evidence of hematemesis or melena 
with anemia or other symptom combinations productive of 
impairment of health.  

Therefore, whether rated under Diagnostic Code 7323 or 
other applicable criteria, the service-connected 
gastrointestinal disability picture is not shown to more 
moderate overall impairment.  With elevation to next higher 
rating, a 30 percent rating, but not higher is assignable.   


3.  Dermatitis of the Hands

At the outset of the appeal, the rating criteria did not 
contain a diagnostic code specifically applicable to rating 
dermatitis of the hands.  Consequently, it was rated by 
analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806.  

A 10 percent rating was warranted if there was exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was warranted if there 
was constant exudation or itching, extensive lesions or 
marked disfigurement.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the rating of skin 
disorders.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Those changes to Diagnostic Code 7806 became effective on 
August 30, 2002.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected dermatitis of the hands under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

Under the revised regulation, a 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected, or; systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or 
more, but not constantly, during the previous 12-month 
period.  

A 60 percent rating is warranted when more than 40 percent 
of the entire body or more than 40 percent of the exposed 
areas affected, or; when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required during the past 12-month period.  

Prior to August 30, 2002, the evidence showed that the 
service-connected dermatitis of the hands was manifested by 
a raised, erythematous rash above the nails and complaints 
of periodic oozing, itching and pain.  However, there was 
no showing of constant exudation or itching, extensive 
lesions or marked disfigurement or related limitation of 
motion of the affected part.  Absent such findings, a 
rating higher than 10 percent was not assignable in this 
case.  

Since August 30, 2002, the service-connected dermatitis of 
the hands is shown to have been manifested by diffuse 
erythema and excoriation and to have involved about 20 
percent of her exposed areas.  From time to time, the 
veteran has required treatment with topical 
corticosteroids, but she has not required constant or near-
constant systemic therapy or immunosuppressive drugs during 
the past 12-months.  

Accordingly, the Board finds that, since August 30, 2002, a 
rating higher 30 percent is not for application.  


4.  TDIU rating

Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1.  Indeed, a high rating for service-connected 
disability, in itself, is recognition that the impairment 
makes it difficult to obtain and keep employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

VA may grant a total compensation rating where the evidence 
shows that by reason of service-connected disability, the 
veteran is unable to obtain or maintain substantially 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In such cases, the question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Van Hoose.  In this regard, it should be noted that 
unemployability associated with advancing age may not be 
used as a basis for a TDIU rating.  38 C.F.R. § 4.19 
(2006).  

The service-connected disabilities in this case consist of 
the generalized anxiety disorder, rated as 70 percent 
disabling; multiple abdominal disorders, rated as 50 
disabling; the dermatitis of the hands, rated as 30 percent 
disabling, the residuals of a total abdominal hysterectomy 
and appendectomy with a pelvic kidney, rated as 50 percent 
disabling; bronchitis with a history of a benign right lung 
lesion, rated as 10 percent disabling; the residuals of a 
fractured right thumb, rated at a noncompensable level; and 
a scar on the mid-back, resulting from the surgical 
excision of cyst, rated at a noncompensable level.  The 
combined rating for the service-connected disabilities is 
90 percent.  38 C.F.R. § 4.25 (2006).  

Clearly, such ratings meet the basic eligibility criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a).  

A review of the record shows that, since her retirement 
from service, the veteran has held several positions that 
she quit.  She has not been employed since September 2000; 
and the medical evidence on file shows that her multiple 
service-connected disabilities have been primarily 
responsible for her inability to secure or maintain 
substantially gainful employment.  

For example, the examiner who performed the January 2002 VA 
psychiatric examination concluded that the veteran's 
flexibility, adaptabilty, and efficiency in an industrial 
setting were totally impaired.  In this regard, it was 
noted that the service-connected psychiatric disability had 
begun to deteriorate around Christmas 2001, not long after 
she became too disabled to work.  Moreover, the veteran's 
GAF has often ranged from 45 to 50.  Under DSM-IV, such a 
rating indicates serious impairment manifested, in part, by 
inability to hold a job.  

The veteran also has significant impairment from her other 
service-connected disabilities, most notably, her 
gastrointestinal problems and her skin disorder.  

Although she has been able to accomplish goals, such as the 
completion of a Master Gardener's Course, the evidence 
serves to establish that her multiple service-connected 
disabilities prevent her from securing and maintaining 
substantially gainful employment consistent with her 
educational and work background.  


ORDER

A rating in excess of 70 percent for the service-connected 
generalized anxiety disorder with panic attacks and 
dysthymia is denied.  

A rating in excess of 30 percent for the service-connected 
multiple abdominal disorders, including diverticulitis, 
ulcers, gastroesophageal reflux disease (GERD) with spasms, 
and rectal ulceration with stenosis is denied.  

A rating in excess of 10 percent for the service-connected 
dermatitis of the hands, prior to August 30, 2002, is 
denied.  

A rating in excess of 30 percent for the service-connected 
dermatitis of the hands, beginning on August 30, 2002 is 
denied.  

A TDIU rating is granted, subject to the regulations 
governing the award of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


